Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered June 19, 2012, which granted defendant the New York City Department of Education’s (DOE) motion to dismiss the complaint, unanimously affirmed, without costs.
In this declaratory judgment action, plaintiffs challenge the DOE’s rescission of an offer to their youngest son of placement in the Gifted and Talented (G&T) kindergarten class at ES. 77 for the 2011-2012 school year. The DOE extended its offer because of a preference given to plaintiffs’ son based upon an inaccurate statement in the G&T application that his brother would be attending the school in the 2011-2012 school year. Upon learning that the younger child was not entitled to a sibling priority, the DOE rescinded its offer.
The court system is not the proper forum for this dispute, as it was within the DOE’s discretion to rescind the offer (see Matter of Older v Board of Educ., Union Free School Dist. No. 1, Town of Mamaroneck, 27 NY2d 333, 337 [1971]) and such matters can best be resolved by seeking review through the statutory administrative process (see Hoffman v Board of Educ. of City of N.Y., 49 NY2d 121, 127 [1979]). Moreover, plaintiffs’ challenge to the propriety of the DOE’s rescission ignores the fact that, but for the erroneous information contained in the application, the subject offer would not have been made.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels and Feinman, JJ.